DETAILED ACTION
 This communication is in response to the Amendments and Arguments filed on 06/13/2022. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
No amendments to the claims by the Applicant. 
With respect to the 35 USC § 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Applicant's independent claim 1 was rejected under 35 U.S.C. § 103 as being unpatentable over Jeyachandran; Suresh et al. (US 10958966 B2; hereinafter referred to as Jeyachandran, et al.), and further in view of Mahajan; Satayan (US 20200082816 Al; hereinafter referred to as Mahajan). Applicant submits that neither cited reference explicitly or implicitly teaches or suggests all the of the limitations of Applicant's claim 1, whether taken alone or in combination. 
For example, the Office Action alleged that the limitation of Applicant's claim 1 "playing, by the client device, the audio content starting at a location in the audio content corresponding to the location information in the last extracted ultrasonic audio QR code" was taught by: 
"Col. 7, lines 23-37 citation as in "after determining..." limitation [of Jeyachandran] above. Here, the ultrasonic audio QR code is interpreted as associated t[o] a fingerprint as will be disclosed in Mahajan." 
[1]: As a preliminary matter, Mahajan does not reference ultrasonic audio in the form of QR codes. [2]: The Office Action also modified the independent teaching of Jeyachandran with Mahajan within the same limitation clause of Applicant's claim 1 without pointing to a motivation found in the cited references to do so. This amounts to employing improper hindsight reasoning and relying on the mere possibility of having combined the cited references before Applicant's effective filing date. 
[3]: Jeyachandran teaches only resuming audio content after performing audio analysis on the last recorded snippet of the audio content itself, rather than using an incorporated ultrasonic audio QR code, as recited in Applicant's claim 1. [4]: Applicant expressly disclaims the sole use of audio content fingerprinting as it requires pre-cataloging of the audio content. (Applicant's Specification, paragraph [001]). Furthermore, this process requires greater storage capacity. 
Mahajan was relied upon to teach ultrasonic audio code identifiers incorporated into audio content. However, [5]: Mahajan teaches using "fingerprints" for an entirely different purpose from Applicant's disclosure: matching/identifying featured products in media within a product database (albeit with timestamps), a pre-cataloging inefficiency similar to Jeyachandran. 
[6]: A person of ordinary skill in the art would not have gleaned from these cited references that playing, by the client device, the audio content starting at a location in the audio content corresponding to the location information in the last extracted ultrasonic audio QR code could avoid problems posed by the inability to identify obscure, complex, and/or niche audio content and the necessity of network connectivity for the purposes of frictionless handoff of audio content. In fact, Mahajan and Jeyachandran both teach that the respective identifications of the fingerprint and the ultrasonic audio code must be assigned/retrieved by an intervening server, which is not required by the embodiment of the present invention according to Applicant's claim 1 owing, at least in part, to the use of the recited ultrasonic audio QR code.
[7]: The Federal Circuit has held: "it is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps." In re Gorman, 983 F.2d 982, 987 (Fed. Cir. 1991). The examiner cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole." In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the examiner take a single aspect of a reference out of context and use it with hindsight to find obviousness. A prior art reference must be read as a whole; the entire disclosure of the reference must be considered. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238 (CCPA 1965). 

[8]:
Thus, Jeyachandran and Mahajan do not teach or suggest the limitations of Applicant's claim 1, whether taken alone or in combination. 
Accordingly, withdrawal of the rejection is respectfully requested. 
Independent claims 8 and 15 are believed to be allowable for substantially similar reasons to independent claim 1. 
Accordingly, withdrawal of the rejections is respectfully requested. 
Claims 2-7, 9-14, and 16-20 are believed to be allowable at least owing to their respective dependence on independent claims 1, 8, and 15. 
Accordingly, withdrawal of the rejections is respectfully requested.

Examiner response to Arguments:
Applicant's arguments have been considered but are not persuasive. 
[Arguments (as labeled above):]
[1]: Applicant notes that “Mahajan does not reference ultrasonic audio in the form of QR codes.” However, the examiner respectfully disagrees, Mahajan discloses a content player that embeds an identifier within a content item [0069] and that this identifier (i.e., audio signal) can be a ““fingerprint” or “watermark” (i.e., QR code ultrasonic audio / identifiers are interpreted as “fingerprints” or “watermarks” taught in Mahajan) within the envelope of human hearing but is indiscernible to a listener” [0075].

[2]: Applicant notes that “The Office Action also modified the independent teaching of Jeyachandran with Mahajan within the same limitation clause of Applicant's claim 1 without pointing to a motivation found in the cited references to do so. This amounts to employing improper hindsight reasoning and relying on the mere possibility of having combined the cited references before Applicant's effective filing date.” The examiner respectfully disagrees, as the motivation is pointed out in the Office Action, pages 7-8. 
More specifically, Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al. to incorporate the teachings of Mahajan of listening for ultrasonic audio (i.e., “fingerprints” or “watermarks”) by a client device; hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code (i.e., “fingerprints” or “watermarks”) overlaid on the audio content (i.e., embedded in media/content), the at least one ultrasonic audio QR code (i.e., “fingerprints” or “watermarks”) comprising at least location information corresponding to a location in the audio content; and extracting, by the client device, the at least one ultrasonic audio QR code (i.e., “fingerprints” or “watermarks”) from the modified audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).
Please refer to the following citations from Jeyachandran (Col. 5, line 63- Col. 6, line 17) and Mahajan ([0069 and 0075]), below. Here, the emphasis added points at support in the cited reference that served as motivation for suggesting the incorporation of already existing “watermarks” in Jeyachandran with the “watermarks” (also, referred to as “fingerprints”) of Mahajan.
Jeyachandran:
(Col. 5, line 63- Col. 6, line 17) (27) In one example, the first computing device 110 may identify the media content by requesting source and playback position (e.g., time offset) from the second computing device 110 through a digital communications channel (e.g., WiFi, Bluetooth, the Internet, etc.), or relayed through a server via server system 102), to which both devices are connected and registered. A different example of this would be through a visual code that the user may request from the second computing device 110, such as a QR code, that could be displayed on the second computing device 110, which may be picked up by a camera of the first computing device 110, and which may contain media/media source identification and time offset information. Another way of synchronization may be through the use of watermarks being embedded in the media itself, which could be picked up and decoded by the first computing device 110, and allow identifying the media type and position within the media for resumed playback. (emphasis added) Audio identification may be the most convenient method to identify the media content, as it does not require a digital connection/pairing of the devices, and it does not require unnecessary user interaction with the devices to synchronize media playback.

Mahajan:
[0069] FIG. 6 illustrates an example method 600 for preparing a content item for transmitting contextual information to neighboring devices. In some embodiments, content creators, content distributors, advertisers, content players, smart speakers, digital assistants, and analytics services are provided by two or more companies and do not directly share data amongst each other. This can make it difficult for one entity to provide a relevant experience to what another entity is doing. For example, a smart speaker and/or digital assistant might not be able to provide contextually relevant responses without knowing what is playing on a nearby television. Certain embodiments disclosed herein enable a content creator, content distributor, advertiser, and/or content player to embed an identifier within the content item that is easier for another entity to gain contextual awareness of the contents of the content item. This enables the smart speaker to understand the context being presented without interfering with the privacy of the user. (emphasis added)
[0075] The system can embed the identifier in the content item 608. In some embodiments, the identifier is embedded via an audio signal. This audio signal can be inaudible to most humans, such as a sound in the infrasonic and/or ultrasonic range. (emphasis added) The audio signal can be within the envelope permitted by the audio capabilities of the audio component of the signal (e.g., the bitrate) and/or a playback device. The audio signal can be outside the envelope of hearing for most humans. In some embodiments, the audio signal can be a “fingerprint” or “watermark” within the envelope of human hearing but is indiscernible to a listener. (emphasis added)  For example, a low-volume background noise can contain an audio watermark that can be extracted by a machine but is imperceptible to a listener. Such a watermark can be achieved through varying the pitch, volume, and other characteristics of a noise pattern. In some embodiments, the identifier is embedded through use of multiple audio channels.

[3]: Applicant notes that “Jeyachandran teaches only resuming audio content after performing audio analysis on the last recorded snippet of the audio content itself, rather than using an incorporated ultrasonic audio QR code, as recited in Applicant's claim 1.” The examiner respectfully disagrees, as Jeyachandran discloses: “Another way of synchronization may be through the use of watermarks (i.e., ultrasonic audio QR code) being embedded in the media itself, which could be picked up and decoded by the first computing device 110, and allow identifying the media type and position within the media for resumed playback.” (Col. 6; lines 8-13).

[4]: Applicant notes that “the sole use of audio content fingerprinting as it requires pre-cataloging of the audio content. (Applicant's Specification, paragraph [001]). Furthermore, this process requires greater storage capacity.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., storage capacity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

[5]: Mahajan teaches using "fingerprints" for an entirely different purpose from Applicant's disclosure: matching/identifying featured products in media within a product database (albeit with timestamps), a pre-cataloging inefficiency similar to Jeyachandran. However, the Examiner respectfully disagrees, as additional elements can be taught by cited references even if used for different purposes or applications. (See MPEP 2141 A. 2. “("The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.")”)

[6]: Applicant notes that “A person of ordinary skill in the art would not have gleaned from these cited references […] In fact, Mahajan and Jeyachandran both teach that the respective identifications of the fingerprint and the ultrasonic audio code must be assigned/retrieved by an intervening server, which is not required by the embodiment of the present invention according to Applicant's claim 1 owing, at least in part, to the use of the recited ultrasonic audio QR code.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intervening servers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

[7]: The Applicant notes that “The Federal Circuit has held: "it is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps." In re Gorman, 983 F.2d 982, 987 (Fed. Cir. 1991). The examiner cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole." In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the examiner take a single aspect of a reference out of context and use it with hindsight to find obviousness. A prior art reference must be read as a whole; the entire disclosure of the reference must be considered.” 
The Examiner respectfully disagrees and notes that:
(MPEP 2142)
35 U.S.C. 103  authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:

(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, 
(B) the difference or differences in the claim over the applied reference(s), 
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.

"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). 

Where a reference is relied on to support a rejection, whether or not in a minor capacity, that reference should be positively included in the statement of the rejection. See In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970).

Therefore, as discussed in the Office Action mailed on 03/11/2022, (A)-(D) were set forth; and updated/labeled [(A)-(D)] below for clarity. In summary, Jeyachandran and Mahajan references and their combination relies on the disclosure of identifiers or watermarks (i.e. interpreted as ultrasonic QR codes), which are embedded in a content item/signal by a content player (i.e., content playing device). Please, specifically refer to the citations in Jeyachandran (Col. 5, line 63- Col. 6, line 17) and Mahajan ([0069 and 0075]) provided above.



(A)-(B):
As to independent claim 1, Jeyachandran, et al. teaches a method for frictionless handoff of audio content playing between devices (see Col. 1, lines 53-67: “Systems and methods described herein relate to systems and methods for synchronizing streaming media content across devices. In one example, a user may be listening and/or viewing streaming media content associated with an event on a second device and then want to continue listening and/or viewing the same media content on a first device.”), comprising:
determining, by the client device, that the playing of the modified audio content has stopped (see Col. 6 line 56 – Col 7, line 6: “In operation 206, the first computing device 110 determines when the streaming of media content of the second computing device 110 was terminated. For example, the first computing device 110 may determine at what point in time of the media content (e.g., live football event, news event, regularly scheduled broadcast, etc.) was terminated. In one example, the first computing device 110 may match an end of the audio associated with the streaming media content on the second computing device 110 to the stored media content as it is streamed from the selected source to the first computing device 110. In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content.”);
after determining that the playing of the modified audio content has stopped, receiving, by the client device, a command to resume playing of the audio content on the client device (see Col. 7, lines 23-37: “In operation 208, the first computing device 110 automatically resumes, or continues, the streaming of media content on the first computing device 110, at (or near) the point in time where the streaming media content was terminated on the second computing device 110. […] . In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content.”);
in response to the command, retrieving, by the client device, location information in a last extracted ultrasonic audio QR code (see Col. 7, line 7-22: “In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.” Here, the ultrasonic audio QR code is interpreted as associated to the “fingerprint” disclosed in previous citation, which will be disclosed by Mahajan.); and
playing, by the client device, the audio content starting at a location in the audio content corresponding to the location information in the last extracted ultrasonic audio QR code (see Col. 7, lines 23-37 citation as in “after determining…” limitation above.” Here, the ultrasonic audio QR code is interpreted as associated ti a fingerprint as will be disclosed by Mahajan.).

(C):
However, Jeyachandran, et al.  does not explicitly teach wherein the method comprises:
listening for ultrasonic audio by a client device;
hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content, the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content;
extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content;
Mahajan does teach wherein the method comprises:
listening for ultrasonic audio by a client device (see ¶ [0013 and 0065]: “[0013]: The device that plays the media content item can play an imperceptible audio trigger such as an ultrasonic wake word to activate a second device such as a smart speaker. The second device can then record an audio segment that includes the item identifier. After analyzing the audio segment and decoding the item identifier, the second device and associated systems can be informed of the correct context. [0065]: In FIG. 5, client computing device 502 can represent the primary computing device and the secondary computing devices can include display device 504, active listening device 506 (e.g., a smart speaker or digital assistant), and computing devices 508 that can represent anyone of a number of devices.” Here, the client device is interpreted as analogous to the second/secondary device in Mahajan.);
hearing, by the client device, a playing of a modified audio content by another client device (see ¶ [0013]: “The device that plays the media content item can play an imperceptible audio trigger such as an ultrasonic wake word to activate a second device such as a smart speaker. The second device can then record an audio segment that includes the item identifier.” Here, the “another client device” is interpreted as analogous to the first device.), the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content (see ¶ [0016, 0050 and 0087]: “0016: It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system. 0087: The system can detect an audio fingerprint in the audio segment. In some embodiments, the system can also detect an identifier for a content creator, broadcaster, distributor, content player, etc. in the audio segment.” Here, the fingerprint (i.e., the ultrasonic identifier) is interpreted as analogous to an ultrasonic quick response code.), the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content (see ¶ [0029-0030]: “0029: The video server 202 can then request an item identifier 212 from the item server 204. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured.” Here, it is interpreted that the timestamp of the request item identifier is analogous to the location in the audio content.);
extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content (see ¶ [0075]: “The audio signal can be outside the envelope of hearing for most humans. In some embodiments, the audio signal can be a “fingerprint” or “watermark” within the envelope of human hearing but is indiscernible to a listener. For example, a low-volume background noise can contain an audio watermark that can be extracted by a machine but is imperceptible to a listener. Such a watermark can be achieved through varying the pitch, volume, and other characteristics of a noise pattern.”);

(D):
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of listening for ultrasonic audio by a client device; hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content, the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content; and extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

[8]: The Applicant notes that “Thus, Jeyachandran and Mahajan do not teach or suggest the limitations of Applicant's claim 1, whether taken alone or in combination. […] Accordingly, withdrawal of the rejections is respectfully requested.” The examiner respectfully disagrees. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyachandran; Suresh et al. (US 10958966 B2; hereinafter referred to as Jeyachandran, et al.), and further in view of Mahajan; Satayan (US 20200082816 A1; hereinafter referred to as Mahajan). 
As to independent claim 1, Jeyachandran, et al. teaches a method for frictionless handoff of audio content playing between devices (see Col. 1, lines 53-67: “Systems and methods described herein relate to systems and methods for synchronizing streaming media content across devices. In one example, a user may be listening and/or viewing streaming media content associated with an event on a second device and then want to continue listening and/or viewing the same media content on a first device.”), comprising:
determining, by the client device, that the playing of the modified audio content has stopped (see Col. 6 line 56 – Col 7, line 6: “In operation 206, the first computing device 110 determines when the streaming of media content of the second computing device 110 was terminated. For example, the first computing device 110 may determine at what point in time of the media content (e.g., live football event, news event, regularly scheduled broadcast, etc.) was terminated. In one example, the first computing device 110 may match an end of the audio associated with the streaming media content on the second computing device 110 to the stored media content as it is streamed from the selected source to the first computing device 110. In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content.”);
after determining that the playing of the modified audio content has stopped, receiving, by the client device, a command to resume playing of the audio content on the client device (see Col. 7, lines 23-37: “In operation 208, the first computing device 110 automatically resumes, or continues, the streaming of media content on the first computing device 110, at (or near) the point in time where the streaming media content was terminated on the second computing device 110. […] . In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content.”);
in response to the command, retrieving, by the client device, location information in a last extracted ultrasonic audio QR code (see Col. 7, line 7-22: “In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.” Here, the ultrasonic audio QR code is interpreted as associated to the “fingerprint” disclosed in previous citation, which will be disclosed by Mahajan.); and
playing, by the client device, the audio content starting at a location in the audio content corresponding to the location information in the last extracted ultrasonic audio QR code (see Col. 7, lines 23-37 citation as in “after determining…” limitation above.” Here, the ultrasonic audio QR code is interpreted as associated ti a fingerprint as will be disclosed by Mahajan.).
However, Jeyachandran, et al.  does not explicitly teach wherein the method comprises:
listening for ultrasonic audio by a client device;
hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content, the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content;
extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content;
Mahajan does teach wherein the method comprises:
listening for ultrasonic audio by a client device (see ¶ [0013 and 0065]: “[0013]: The device that plays the media content item can play an imperceptible audio trigger such as an ultrasonic wake word to activate a second device such as a smart speaker. The second device can then record an audio segment that includes the item identifier. After analyzing the audio segment and decoding the item identifier, the second device and associated systems can be informed of the correct context. [0065]: In FIG. 5, client computing device 502 can represent the primary computing device and the secondary computing devices can include display device 504, active listening device 506 (e.g., a smart speaker or digital assistant), and computing devices 508 that can represent anyone of a number of devices.” Here, the client device is interpreted as analogous to the second/secondary device in Mahajan.);
hearing, by the client device, a playing of a modified audio content by another client device (see ¶ [0013]: “The device that plays the media content item can play an imperceptible audio trigger such as an ultrasonic wake word to activate a second device such as a smart speaker. The second device can then record an audio segment that includes the item identifier.” Here, the “another client device” is interpreted as analogous to the first device.), the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content (see ¶ [0016, 0050 and 0087]: “0016: It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system. 0087: The system can detect an audio fingerprint in the audio segment. In some embodiments, the system can also detect an identifier for a content creator, broadcaster, distributor, content player, etc. in the audio segment.” Here, the fingerprint (i.e., the ultrasonic identifier) is interpreted as analogous to an ultrasonic quick response code.), the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content (see ¶ [0029-0030]: “0029: The video server 202 can then request an item identifier 212 from the item server 204. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured.” Here, it is interpreted that the timestamp of the request item identifier is analogous to the location in the audio content.);
extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content (see ¶ [0075]: “The audio signal can be outside the envelope of hearing for most humans. In some embodiments, the audio signal can be a “fingerprint” or “watermark” within the envelope of human hearing but is indiscernible to a listener. For example, a low-volume background noise can contain an audio watermark that can be extracted by a machine but is imperceptible to a listener. Such a watermark can be achieved through varying the pitch, volume, and other characteristics of a noise pattern.”);
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of listening for ultrasonic audio by a client device; hearing, by the client device, a playing of a modified audio content by another client device, the modified audio content comprising audio content and at least one ultrasonic audio quick response (QR) code overlaid on the audio content, the at least one ultrasonic audio QR code comprising at least location information corresponding to a location in the audio content; and extracting, by the client device, the at least one ultrasonic audio QR code from the modified audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

As to independent claim 8, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1. Jeyachandran, et al. further teaches:
 a computer program product for frictionless handoff of audio content playing between devices, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing client device to cause the computing client device to [perform limitations described in claim 1] (see Col. 14, line 60 – Col. 15, line 25: “FIG. 5 is a block diagram illustrating components of a machine 500, according to some embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein. […]. The machine 500 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 516, sequentially or otherwise, that specify actions to be taken by the machine 500. Further, while only a single machine 500 is illustrated, the term “machine” shall also be taken to include a collection of machines 500 that individually or jointly execute the instructions 516 to perform any one or more of the methodologies discussed herein.”).

As to independent claim 15, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1. Jeyachandran, et al. further teaches:
a system comprising:
a computing client device (see Col. 14, line 60 – Col. 15, line 25: “[…] The machine 500 can comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 516, sequentially or otherwise, that specify actions to be taken by the machine 500. Further, while only a single machine 500 is illustrated, the term “machine” shall also be taken to include a collection of machines 500 that individually or jointly execute the instructions 516 to perform any one or more of the methodologies discussed herein.”); and
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing client device to cause the computing client device to [perform limitations described in claim 1] (see Col. 14, line 60 – Col. 15, line 25 citation as in claim 8).

Regarding claims 2, 9, and 16, Jeyachandran, et al. in combination with Mahajan teach all of the limitations as in claims 1, 8, and 15, above. Mahajan further teaches: 
wherein the hearing of the playing of the modified audio content by the other client device comprises:
capturing, by the client device, audio signals output by the other client device, the audio signals comprising audible frequencies containing the audio content and ultrasonic frequencies containing the at least one ultrasonic audio QR code (see ¶ [0017]: “It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. For example, the movie audio 116 of “Hey, cool bike John!” can be modulated or transformed in such a way that it encodes the identifier without degrading the audio experience for the user 130. The term “ultrasonic” can generally be taken to mean “of a frequency and/or loudness that is humanly imperceptible” as appropriate. Similarly, the term “imperceptible” can mean a sound that is a frequency and/or volume that outside of human hearing or is otherwise unintelligible by humans (such as a fingerprint comprising slight modifications to an audio signal).”). 
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of capturing, by the client device, audio signals output by the other client device, the audio signals comprising audible frequencies containing the audio content and ultrasonic frequencies containing the at least one ultrasonic audio QR code which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 3, 10, and 17 Jeyachandran, et al. in combination with Mahajan teach all of the limitations as in claims 2, 9, and 16, above. Mahajan further teaches:
wherein the extracting of the at least one ultrasonic audio QR code comprises:
detecting, by the client device, pulses in the ultrasonic frequencies in the audio signals  (see ¶ [0049-0050]: “0049: The virtual assistant 120 can detect the audio segment 226. Subsequent to detecting the ultrasonic wake word, the virtual assistant 120 can only record audio of a certain range of frequencies that are associated with encoded identifiers. For example, had the virtual assistant 120 detected the standard wake word, it would record a wide range of audio (e.g., 20 Hz to 20,000 Hz) whereas when the virtual assistant detects the ultrasonic wake word, it can record just 20,000 Hz to 20,500 Hz which is outside of most people's ability to hear but still within the typical 41,000 sampling rate of most audio systems. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system.” Here, pulses are interpreted as the ultrasonic signals (ranging between the frequency spectrum of 20,000 – 20,500 Hz) hidden as “fingerprints” in audio segments.”);
and converting, by the client device, the pulses into at least the location information in the at least one ultrasonic audio QR code. (see ¶ [0049-0050] as in limitation above related to the pulses, [0029-0030] and [0054]: “0029: The video server 202 can then request an item identifier 212 from the item server 204. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured. 0054: It should be understood that the audio segment can describe multiple items via multiple item identifiers. For example, the audio segment can contain data that describes every item on screen at the time the audio segment is recorded..” Here, the location is interpreted as the timestamp identified to where the item(s) are featured.). 
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of detecting, by the client device, pulses in the ultrasonic frequencies in the audio signals and converting, by the client device, the pulses into at least the location information in the at least one ultrasonic audio QR code which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 4, 11, and 18, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in claims 1, 8, and 15. Jeyachandran, et al. further teaches:
wherein the last extracted ultrasonic audio QR code further comprises metadata, the metadata comprising a location where the audio content is accessible and an identity of the audio content (see Col. 6, line 56 – Col. 7, line 22: “In operation 206, the first computing device 110 determines when the streaming of media content of the second computing device 110 was terminated. For example, the first computing device 110 may determine at what point in time of the media content (e.g., live football event, news event, regularly scheduled broadcast, etc.) was terminated. In one example, the first computing device 110 may match an end of the audio associated with the streaming media content on the second computing device 110 to the stored media content as it is streamed from the selected source to the first computing device 110. In another example, the first computing device 110 may have been storing a predetermined amount of the audio from the second computing device 110 and use the stored amount of the audio from the second computing device 110 to determine the point in time of the media content when it was terminated. For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content. In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.” Here, the identity of the audio content is interpreted as analogous to an event or “significant occurrence” in the audio (media steam content) in Jeyachandran, et al.), wherein the playing of the audio content by the client device comprises:
connecting, by the client device, to the location where the audio content is accessible (see Col. 7, lines 6-22: “In yet another example, the first computing device 110 may request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp), or the last significant occurrence in the media stream (e.g. a goal, a referee decision, or the last play move in a sports game) and time passed since then.”);
accessing, by the client device, the audio content using the identity (see Col. 6, line 56 – Col. 7, line 22: “[…] For example, the first computing device 110 may generate a fingerprint of the stored audio and map it to a timestamp of the media content. […] request from the second device the last played position of the media stream, and receive position information (e.g. in form of a time stamp),[…]” Here, the identity is still interpreted as the generated fingerprint (i.e., timestamp).); and
playing, by the client device, the audio content starting at the given location (see Col. 7, line 23-37: “In operation 208, the first computing device 110 automatically resumes, or continues, the streaming of media content on the first computing device 110, at (or near) the point in time where the streaming media content was terminated on the second computing device 110. For example, the first computing device 110 may start playing audio and/or video for the streaming media content from a selected source of the media content on the first computing device 110, at the point in time that the media content terminated on the second computing device 110. The first computing device 110 may use the media content that it has stored (e.g., buffered) to ensure it may continue at the point where the media content was terminated (e.g., based on a timestamp or fingerprint of the end of the streaming on the second computing device 110).”).
However, Jeyachandran, et al. does not explicitly teach: 
matching, by the client device, the location information in the last extracted ultrasonic QR code with a given location in the audio content
Mahajan does further teach:
matching, by the client device, the location information in the last extracted ultrasonic QR code with a given location in the audio content (see [0052]: “[0052] The item server 204 can identify the item using the audio segment 232. The item server 204 can decode the identifier from the audio segment. After decoding the identifier, the item server 204 can consult a database that matches the item identifier with the item. ” Here, the item identifier is interpreted to be associated with the timestamp (location).).
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of matching, by the client device, the location information in the last extracted ultrasonic QR code with a given location in the audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 5, 12, and 19, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1, 8, and 15. Jeyachandran, et al. further teaches:
wherein the client device does not have a network connection to the other client device (see Col. 5, line 54 – Col. 6, line 17: “The first computing device 110 may track the streaming of media content of the second computing device 110 in various ways. In one example, the first computing device 110 may detect audio associated with the streaming media content, (e.g., via a microphone of the first computing device 110). The first computing device 110 may identify the media content via the detected audio by generating a fingerprint, by sending a portion of the audio to a server system 102 or other entity to be identified, and so forth. […] Another way of synchronization may be through the use of watermarks being embedded in the media itself, which could be picked up and decoded by the first computing device 110, and allow identifying the media type and position within the media for resumed playback. Audio identification may be the most convenient method to identify the media content, as it does not require a digital connection/pairing of the devices, and it does not require unnecessary user interaction with the devices to synchronize media playback.”).

Regarding claims 6, 13, and 20, Jeyachandran, et al. in combination with Mahajan teach all of the limitations as in claims 1, 8, and 15, above. Mahajan further teaches:
wherein the modified audio content comprising a plurality of ultrasonic audio QR codes overlaid on the audio content in a periodic manner, wherein each of the plurality of ultrasonic audio QR codes corresponds to a given location in the audio content (see ¶ [0016, 0030, 0050-0054, and 0068]: “0016: It should be understood that the ultrasonic wake word 112 and/or the ultrasonic identifier 114 can be within a human's normal hearing range. For example, the wake word can be audible and can serve to advise the user 130 that the television 110 is communicating to the digital assistant 120. The wake word and/or identifier can be played in the range of human hearing but can be hidden as a “fingerprint” within the normal audio stream. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. The changes to the waveform may be too slight for a person to detect but can be decoded by a computing system. 0030: In some embodiments, the request 212 can identify the source of the item such as the name of a movie and a timestamp of where the item was featured. 0050: In some embodiments, the identifier is encoded as a fingerprint into the audio segment. 0054: “It should be understood that the audio segment can describe multiple items via multiple item identifiers. For example, the audio segment can contain data that describes every item on screen at the time the audio segment is recorded. 0068: The identifier can include information about the content. For example, for a video broadcast, the identifier can include identifiers for the television, an application presenting the content, a set-top box, a broadcaster, an internet service provider, a content creator, etc. In some embodiments, the identifier can include other metadata such as the identifier creation timestamp, an authentication identifier that can be used to authenticate the identifier, etc.” Here, it is interpreted that the time at which the one or more ultrasonic identifiers (i.e., quick response codes) which can be hidden as “fingerprints” describes the one or more items are analogous to the location(s) in the audio content which are interpreted to happen in one or more instances (i.e., locations/timestamps), in a periodic manner.)).
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of having the modified audio content comprising a plurality of ultrasonic audio QR codes overlaid on the audio content in a periodic manner, wherein each of the plurality of ultrasonic audio QR codes corresponds to a given location in the audio content which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Regarding claims 7 and 14, Jeyachandran, et al. in combination with Mahajan teaches all the limitations as in independent claim 1 and 8. Mahajan further teaches:
wherein the playing of the determining that the playing of the modified audio content has stopped, comprises:
determining, by the client device, that the client device no longer hears any ultrasonic audio (see [0046]: “In some embodiments, the virtual assistant can have a physical or virtual switch to engage and disengage the active mode.”).
Jeyachandran, et al. and Mahajan are both considered to be analogous to the claimed invention because they are in the same field of endeavor in selective content distribution/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeyachandran, et al.  to incorporate the teachings of Mahajan of  determining, by the client device, that the client device no longer hears any ultrasonic audio which provides the benefit of enabling a seamless experience between devices even though there might not be a direct connection or shared system between the two devices ([0013] of Mahajan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
07/27/2022